                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



GARY CONWAY,               )                    3:19-CV-0019-MMD-CLB
                           )
           Plaintiff,      )                    MINUTES OF THE COURT
                           )
     vs.                   )                    January 30, 2020
                           )
NEVADA DEPARTMENT OF       )
CORRECTIONS, et al.,       )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Plaintiff is an inmate at the Northern Nevada Correctional Center and is proceeding
in this case in forma pauperis (ECF No. 5). Therefore, the court ordered service of
process to be completed by the U.S. Marshal. Id.

       The U.S. Marshal returned service on Sgt. Matthew Kirkland by leaving a copy of
the summons and complaint with a person at the front desk of the Esmeralda County
Sheriff’s Office which is defendant Kirkland’s place of employment (ECF No. 12).
Defendant Kirkland has now filed a motion to quash service stating that Kirkland was out of
state on the date of service and the person served was unauthorized to accept service. Id.

        Defendant Kirkland shall have until Friday, February 21, 2020 to file his home
address under seal with the court for repeated service of process by the U.S. Marshal.
Alternatively, defendant Kirkland may withdraw his motion to quash service and proceed to
file an answer or other response to the complaint.

      IT IS SO ORDERED.
                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
